              Case 3:20-mj-71753-MAG Document 2 Filed 12/01/20 Page 1 of 2

                                                                          FILED
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney                                                   Dec 01 2020
 2
   HALLIE HOFFMAN (CABN 210020)                                       SUSANY. SOONG
 3 Chief, Criminal Division                                      CLERK, U.S. DISTRICT COURT
 4 ANKUR SHINGAL (CABN 303434)                                NORTHERN DISTRICT OF CALIFORNIA
   Assistant United States Attorney                                    SAN FRANCISCO
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7108
 7        FAX: (415) 436-7234
          Ankur.Shingal@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. 3:20-mj-71753 MAG
                                                     )
14                  Plaintiff,                       )   MOTION TO SEAL
                                                     )   AND [PROPOSED] ORDER
15                       v.                          )
                                                     )
16              MARC NUNEZ,                          )   [
                                                     )
17          Defendant.                               )
                                                     )
18                                                   )

19

20          The United States hereby moves the Court for an order sealing this Motion, the Complaint, the

21 Arrest Warrant, and this Sealing Order until further order of the Court. Disclosure of the existence of

22 the Complaint and Arrest Warrant may cause the subject of the Complaint to flee, destroy evidence or

23 conceal on-going criminal activity, jeopardizing the progress of the ongoing investigation and the arrest

24 of the defendant.

25          Accordingly, the United States requests that the Court seal these documents, except that the

26 Clerk of Court shall provide copies of the sealed documents to employees of the United States

27 Attorney’s Office. The United States Attorney’s Office is permitted to share these documents as

28 necessary with counsel for the subject of the Complaint and with agents of Homeland Security


     MOT. TO SEAL AND [PROP.] ORDER
              Case 3:20-mj-71753-MAG Document 2 Filed 12/01/20 Page 2 of 2




 1 Investigations (HSI) and other law enforcement officers.

 2

 3 DATED: November 30, 2020                              Respectfully Submitted,
                                                         DAVID L. ANDERSON
 4                                                       United States Attorney
 5
                                                            /s/ Ankur Shingal
 6
                                                         ANKUR SHINGAL
 7                                                       Assistant United States Attorney

 8

 9                                                   ORDER
10          Based upon the motion of the government and for good cause shown, IT IS HEREBY
11 ORDERED that the government’s Motion to Seal, Complaint, Arrest Warrant, this Sealing Order, and

12 other related documents in this case shall be sealed until further order of the Court. A copy of the

13 Complaint and Arrest Warrant shall be provided to agents of Homeland Security Investigations (HSI),

14 other law enforcement, and employees of the United States Attorney’s Office, and the Complaint and

15 Arrest Warrant may be disclosed to federal agents and other law enforcement officers in order to

16 effectuate the arrest of the defendants. The United States Attorney’s Office is permitted to share these

17 documents as necessary with counsel for the subject of the Complaint.

18
          11/30/2020
19 DATED: ________________________                       _________________________________
                                                         HON. JOSEPH C. SPERO
20                                                       Chief United States Magistrate Judge
21

22

23

24

25

26

27

28


     MOT. TO SEAL AND [PROP.] ORDER
